Citation Nr: 0815988	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 







INTRODUCTION

The veteran is eligible for VA benefits due to his service 
from November 2, 1986, to July 7, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

In November 2004, the RO continued the 10 percent disability 
rating assigned for the veteran's postoperative residuals of 
a left inguinal hernia.  The November 2004 rating action was 
based upon VA treatment records dated from May 2004 to 
October 2004.  The RO noted that the veteran had failed to 
report for a VA examination scheduled in November 2004.  In 
February 2005, the veteran submitted that he had failure to 
report for the VA examination was due to incarceration and 
that he was now available for any appointment.  Accordingly, 
the veteran was afforded a VA examination in April 2005.  In 
June 2005, the RO revisited the matter and held that a 
disability rating in excess of 10 percent was not warranted.

The veteran failed to appear for his hearing scheduled before 
a member of the Board of Veterans' Appeals in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he is entitled to a disability 
rating in excess of 10 percent for his postoperative 
residuals from a left inguinal hernia.  A review of the 
record reveals that the veteran was afforded a VA examination 
in April 2005.  Since the last VA examination, the veteran 
has alleged that his disability has worsened and he underwent 
a left inguinal hernia repair in July 2005.  Due to his 
surgery, a temporary evaluation of 100 percent was assigned 
from September 1, 2005, to December 1, 2005.   It is noted 
that the veteran has not been afforded an additional VA 
examination since his 2005 surgery.  Accordingly, the veteran 
should be afforded an additional VA examination in order to 
determine the current severity of his postoperative residuals 
from a left inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's 
postoperative residuals from his left 
inguinal hernia since June 2006.  If 
the RO is unable to obtain a copy of 
any pertinent evidence identified by 
the veteran, the veteran and his 
representative should be so advised, 
and also advised that the veteran 
should provide copies of the 
outstanding evidence.

2.  The veteran should also be afforded 
a VA examination, to assess the nature 
and severity of his service-connected 
post-operative residuals of a left 
inguinal hernia.  All indicated tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner.  The examiner should indicate 
whether the veteran's post-operative 
residuals of a left inguinal hernia are 
recurrent, readily reducible and 
supported by truss or belt.  

3.  Then, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



